BURCH, P. J.
(concurring specially). I concur in the result reached. What is known in the commercial world as “wiring money,” I think, involves agency. In this case I do not think the money was sent 'by wire as requested, and consequently it was not withdrawn from the Sioux Falls -bank. If the Spencer, Iowa, bank had complied with the wire and paid $1,000 to Mrs. Grabin, I think a very different question would be presented. As the Spencer bank did not accept the agency and act upon the authority conveyed by wire, the attempt to convey the money to Mrs. Grabin failed.